Title: James Ligon (for Patrick Gibson) to Thomas Jefferson, 11 August 1817
From: Gibson, Patrick,Ligon, James
To: Jefferson, Thomas


          
            Sir
            Richmond 
              11h Augt 1817
          
          your favor of the 5h Inst is recd & its contents noticed—the 31$ paid mr Fisher on account of mr Dufief has never been refunded by him, he having stopped payment—if you will examine the account Sales of the 175 Bbls flour you will find the nett proceed should be but $1571.75   in the view you have taken of your account you have overlooked your dft of the 15. Ap1 favor V W Southall for $250 which was paid with the one for $990—the Condemned flour was sold for but 6½$—I inclose you a note for your Signature as you direct
          
            very respectfully your obt servt
            Patrick Gibson⅌ Jas Ligon 
          
        